261 P.3d 95 (2011)
245 Or. App. 502
STATE of Oregon, Plaintiff-Respondent,
v.
Cheryl Ann FOWLER, Defendant-Appellant.
08CR2058FE; A143166.
Court of Appeals of Oregon.
Submitted August 2, 2011.
Decided September 8, 2011.
Peter Gartlan, Chief Defender, and Erik Blumenthal, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Leigh A. Salmon, Assistant Attorney General, filed the brief for respondent.
*96 Before BREWER, Chief Judge, and EDMONDS, Senior Judge.
PER CURIAM.
Reversed and remanded. State v. Rodgers/Kirkeby, 347 Or. 610, 227 P.3d 695 (2010).